FILE COPY




                              COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                          MANDATE

THE STATE OF TEXAS

       To the 371st District Court of Tarrant County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on August 29,
2014, the cause upon appeal to revise or reverse your judgment between

Richard W. Pierce

v.   No. 07-14-00068-CR        And    Trial Court No. 1325728D

The State of Texas

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated Friday, August 29, 2014, it is ordered,
adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that
have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                               oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on January 5, 2015.




                                                             Vivian Long
                                                             VIVIAN LONG, CLERK